Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 5, 8-16 and 18-26 are pending.
	Claims 1, 5, 8-16 and 18-26 have been examined.
	Claims 1, 8, 15-16, 18 and 21 have been amended in the response filed 1/11/2022.
	Claims 6-7 have been cancelled in the response filed 1/11/2022.
	New claims 23-26 have been added in the response filed 1/11/2022. 
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 8-16 and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Alwattari et al. US PG PUB 2015/0005204 (hereinafter “Alwattari”) in view of US PG PUB 2011/0287984 (hereinafter “Mirakyan”).

Claim 1. 
Alwattari teaches:
A method of fracturing a subterranean formation comprising: abstract, treating; [0086] fracturing treatment;
introducing a fracturing fluid into the subterranean formation, [0077], teaches injecting downhole;
wherein the fracturing fluid comprises: [0078] fracturing fluid;
a base fluid, [0078] base fluid
wherein the base fluid comprises 
water; [0078] aqueous;
proppant; [0086] teaches proppant;
and 
a metal silicate having a molar ratio of SiO2:M20 of 2:1 or above, wherein M is an alkali metal atom or an alkaline earth metal atom; [0004], [0005], [0007], [0013], [0060] all teach sodium metasilicate; [0061] teaches the claimed molar ratio;
and creating or enhancing one or more fractures in the subterranean formation, [0001] evidences that the use of higher viscosity fluids during hydraulic fracturing naturally creates fractures.
	Alwattari at [0079] teaches “the composition can include any suitable material used in a downhole fluid” but Alwattari does not specifically teach:
 friction reducers comprising non-crosslinked polyamides wherein the non-cross- linked polymer is selected from the group consisting of polyacrylamide, derivatives of polyacrylamide, copolymers of polyacrylamide, and combinations thereof. .
The Examiner points out that friction reducers are commonly used in frac fluids where high pump rates are used. 
 	 Mirakyan teaches at [0002] “To pump high-rate fracture stimulation with fresh water or brine, a friction reducer is required”. Hydraulic fracturing, [0023] and [0025] comprising friction reducer non-crosslinked polyacrylamide is taught, see claim 8.
	It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Alwattari and include the non-crosslinked polyamide friction reducer of Mirakyan in the fracturing fluid of Alwattari because Mirakyan teaches this is necessary for high-rate fracture stimulation.
Alwattari teaches: 
wherein the base fluid has a total dissolved solids concentration in the range from 500 mg/L to 300,000 mg/L.   Alwattari teaches sea water may be used in the composition, This composition naturally has a TDS overlapping Applicant’s claimed mg/L range, see [0073].
Alwattari as modified by Mirakyan do not specifically disclose:
wherein the fracturing fluid has an increased viscosity of at least 2 times greater when compared to a control fracturing fluid, wherein the control fracturing fluid has an identical composition to the fracturing fluid but does not include the metal silicate and has a viscosity less than 3 cP.
This limitation describes a comparison between a fluid with and without a metal silicate added. The data shows that adding a metal silicate provides increased viscosity. There are no positive method steps recited. The fluid of Alwattari as modified by Mirakyan would naturally have this increased viscosity because the metal silicate has been added. Remove the metal silicate and it would be expected that the fluid would have a less viscosity. 
	 
Claim 5. 
Alwattari does not specifically teach:
wherein the friction reducer is in a concentration in the range of 0.1 gpt to 10 gpt.  
Mirakyan teaches at [0002] “To pump high-rate fracture stimulation with fresh water or brine, a friction reducer is required”. Hydraulic fracturing, [0023] and [0025] comprising friction reducer non-crosslinked polyacrylamide is taught, see claim 8. [0003] Because these friction reducers are typically pumped at low concentrations (0.5 to 2 gpt), the industry perception has been that these friction reducers are causing little or no damage to the formation.

Claim 8. 
Alwattari teaches at [0059] that the addition of the ion-sequestering compound (sodium metasilicate, see [0061]) can increase or maintain a viscosity of the composition. [0059] teaches that the viscosity can vary between .01 cP to 10E6 cP at room temperature, or “10, 15, 20, 25, 50” cP. 
Alwattari does not specifically teach: 
wherein the fracturing fluid has a viscosity in the range of 10 cP to 50 cP at a shear rate of 40 s and a temperature of 77°F.  
It would have been a matter of obvious engineering design choice to vary the parameters of the fluid to design any desired viscosity including Applicants range of 10 cP to 50 cP  as a matter of routine optimization depending on the other variables in the fracturing fluid and because Alwattari teaches to use viscosities of 10, 15, 20, 25 and 50 all which overlap Applicant’s range.



Claim 9. 
Alwattari teaches:
wherein the metal silicate is added to the base fluid in a liquid form, and wherein the metal silicate is in a concentration in the range of 0.01 to 20 gallons per thousand gallons of the base fluid. [0067]

Claim 10. 
Alwattari does not specifically teach:
wherein the metal silicate is added to the base fluid in a dry, solid form, and wherein the metal silicate is in a concentration in the range of 0.01% weight by weight of the base fluid to 10% w/w. The Examiner takes official notice that sodium metaphosphate is available in both the anhydrous solid form and the liquid form. It would have been obvious to on having ordinary skill in the art to add the metal silicate in the dry form because this is one of two forms in which it is commercially available. The amount is taught in [0067].

Claim 11. 
Alwattari teaches:
wherein M is sodium or potassium.  [0091],

Claim 12. 
Alwattari teaches:
wherein the metal silicate is sodium metasilicate, sodium orthosilicate, potassium metasilicate, or potassium orthosilicate. [0091].

Claim 13. 
Alwattari does not specifically teach:
wherein the step of introducing the fracturing fluid into the subterranean formation comprises using a pump. This is prima facie obvious. Mirakyan teaches this [0002]

Claim 14. 
Alwattari does not specifically teach:
wherein the fracturing fluid is introduced into the subterranean formation at a pump flow rate of greater than or equal to 60 barrels per minute.  Mirakyan teaches “pump high rate fracture stimulation with fresh water or brine” [0002].

Claim 15. 
Alwattari teaches:
A method of fracturing a subterranean formation comprising: abstract, treating; [0086] fracturing treatment;
introducing a fracturing fluid into the subterranean formation, [0077], teaches injecting downhole;
wherein the fracturing fluid comprises: [0078] fracturing fluid;
a base fluid, [0078] base fluid
wherein the base fluid comprises 
water; [0078] aqueous;
proppant; [0086] teaches proppant;
 and 
a metal silicate having a molar ratio of SiO2:M20 of 2:1 or above,
wherein the metal silicate is sodium metasilicate, sodium orthosilicate, potassium metasilicate, or potassium orthosilicate. [0091].
[0004], [0005], [0007], [0013], [0060] all teach sodium metasilicate; [0061] teaches the claimed molar ratio;
and creating or enhancing one or more fractures in the subterranean formation, [0001] evidences that the use of higher viscosity fluids during hydraulic fracturing naturally creates fractures.
	Alwattari at [0079] teaches “the composition can include any suitable material used in a downhole fluid” but Alwattari does not specifically teach:
 friction reducers comprising non-crosslinked polyamides .
The Examiner points out that friction reducers are commonly used in frac fluids where high pump rates are used. 
 	 Mirakyan teaches at [0002] “To pump high-rate fracture stimulation with fresh water or brine, a friction reducer is required”. Hydraulic fracturing, [0023] and [0025] comprising friction reducer non-crosslinked polyacrylamide is taught, see claim 8.
	It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Alwattari and include the non-crosslinked polyamide friction reducer of Mirakyan in the fracturing fluid of Alwattari because Mirakyan teaches this is necessary for high-rate fracture stimulation.
Alwattari teaches: 
wherein the base fluid has a total dissolved solids concentration in the range from 500 mg/L to 300,000 mg/L.   Alwattari teaches sea water may be used in the composition, This composition naturally has a TDS overlapping Applicant’s claimed mg/L range, see [0073].
Alwattari as modified by Mirakyan do not specifically disclose:
wherein the fracturing fluid has an increased viscosity of at least 2 times greater when compared to a control fracturing fluid, wherein the control fracturing fluid has an identical composition to the fracturing fluid but does not include the metal silicate and has a viscosity less than 3 cP.
This limitation describes a comparison between a fluid with and without a metal silicate added. The data shows that adding a metal silicate provides increased viscosity. There are no positive method steps recited. The fluid of Alwattari as modified by Mirakyan would naturally have this increased viscosity because the metal silicate has been added. Remove the metal silicate and it would be expected that the fluid would have a less viscosity. 

Claim 16. 
Alwattari teaches:
A fracturing fluid comprising: [0078] fracturing fluid;
a base fluid, [0078] base fluid
wherein the base fluid comprises water; [0078] aqueous;
proppant; [a friction reducer]; [0086] teaches proppant;
and a metal silicate having a molar ratio of SiO>:M>O of 2:1 or above, wherein M is an alkali metal atom or an alkaline earth metal atom.  [0091]
Alwattari at [0079] teaches “the composition can include any suitable material used in a downhole fluid” but 
Alwattari does not specifically teach:
  friction reducers comprising non-crosslinked polyamides wherein the non-cross- linked polymer is selected from the group consisting of polyacrylamide, derivatives of polyacrylamide, copolymers of polyacrylamide, and combinations thereof. .
The Examiner points out that friction reducers are commonly used in frac fluids where high pump rates are used. 
 	 Mirakyan teaches at [0002] “To pump high-rate fracture stimulation with fresh water or brine, a friction reducer is required”. Hydraulic fracturing, [0023] and [0025] comprising friction reducer non-crosslinked polyacrylamide is taught, see claim 8.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Alwattari and include the non-crosslinked polyamide friction reducer of Mirakyan in the fracturing fluid of Alwattari because Mirakyan teaches this is necessary for high-rate fracture stimulation.
Alwattari teaches: 
wherein the base fluid has a total dissolved solids concentration in the range from 500 mg/L to 300,000 mg/L.   Alwattari teaches sea water may be used in the composition, This composition naturally has a TDS overlapping Applicant’s claimed mg/L range, see [0073].
Alwattari as modified by Mirakyan do not specifically disclose:
wherein the fracturing fluid has an increased viscosity of at least 2 times greater when compared to a control fracturing fluid, wherein the control fracturing fluid has an identical composition to the fracturing fluid but does not include the metal silicate and has a viscosity less than 3 cP.
This limitation describes a comparison between a fluid with and without a metal silicate added. The data shows that adding a metal silicate provides increased viscosity. There are no positive method steps recited. The fluid of Alwattari as modified by Mirakyan would naturally have this increased viscosity because the metal silicate has been added. Remove the metal silicate and it would be expected that the fluid would have a less viscosity. 

Claim 18.
Alwattari teaches at [0059] that the addition of the ion-sequestering compound (sodium metasilicate, see [0061]) can increase or maintain a viscosity of the composition. [0059] teaches that the viscosity can vary between .01 cP to 10E6 cP at room temperature, or “10, 15, 20, 25, 50” cP. 
Alwattari does not specifically teach: 
wherein the fracturing fluid has a viscosity in the range of 10 cP to 50 cP at a shear rate of 40 s and a temperature of 77°F.  
It would have been a matter of obvious engineering design choice to vary the parameters of the fluid to design any desired viscosity including Applicants range of 10 cP to 50 cP  as a matter of routine optimization depending on the other variables in the fracturing fluid and because Alwattari teaches to use viscosities of 10, 15, 20, 25 and 50 all which overlap Applicant’s range.

Claim 19.
Alwattari teaches: 
wherein the metal silicate is in a concentration in the range of 0.01. weight by weight of the base fluid to 10%. w/w.  [0067]

Claim 20. 
Alwattari teaches:
wherein the metal silicate is sodium metasilicate, sodium orthosilicate, potassium metasilicate, or potassium orthosilicate. [0091].

Claim 21. 
Alwattari teaches the alkaline metal silicate may have a molar ratio of silica to metal oxide of 1:1 to 4:1 or 2:1 to about 3.75: 1, see [0061] but does not specifically teach:
wherein the metal silicate is an alkali metal silicate or an  alkaline metal silicate, and wherein the metal silicate has a molar ratio of SiO2:M20 in the range of 2:1 to 2.85:1. [0091].
Applicant’s claimed range falls approximately in the middle of both of the cited ranges of Alwattari. It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to use Applicant’s claimed range of silica/metal silicate ratio as a matter of routine optimization since Alwattari suggests these values and they are approximately midpoint in his suggested ranges and Applicant has not shown that this particular range produces unexpected results of solves any stated problem. 

Claim 22. 
Alwattari teaches:
Alwattari teaches the alkaline metal silicate may have a molar ratio of silica to metal oxide of 1:1 to 4:1 or 2:1 to about 3.75: 1, see [0061] but does not specifically teach:
wherein the metal silicate is a neutral metal silicate, and wherein the metal silicate has a molar ratio of SiO2:M20 in the range of 2.85:1 to 3.75:1. [0091].
Applicant’s claimed range falls approximately in the middle of both of the cited ranges of Alwattari. It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to use Applicant’s claimed range of silica/metal silicate ratio as a matter of routine optimization since Alwattari suggests these values and they are approximately midpoint in his suggested ranges and Applicant has not shown that this particular range produces unexpected results of solves any stated problem. 

Claim 23. 
Alwattari does not specifically teach:
wherein the fracturing fluid is introduced into the subterranean formation at a pump flow rate of greater than or equal to 60 barrels per minute.  Mirakyan teaches “pump high rate fracture stimulation with fresh water or brine” [0002].

Claim 24.
Alwattari teaches at [0059] that the addition of the ion-sequestering compound (sodium metasilicate, see [0061]) can increase or maintain a viscosity of the composition. [0059] teaches that the viscosity can vary between .01 cP to 10E6 cP at room temperature, or “10, 15, 20, 25, 50” cP. 
Alwattari does not specifically teach: 
wherein the fracturing fluid has a viscosity in the range of 10 cP to 50 cP at a shear rate of 40 s and a temperature of 77°F.  
It would have been a matter of obvious engineering design choice to vary the parameters of the fluid to design any desired viscosity including Applicants range of 10 cP to 50 cP  as a matter of routine optimization depending on the other variables in the fracturing fluid and because Alwattari teaches to use viscosities of 10, 15, 20, 25 and 50 all which overlap Applicant’s range.

Claim 25. 
Alwattari does not specifically teach:
wherein the friction reducer is in a concentration in the range of 0.1 gpt to 10 gpt.  
Mirakyan teaches at [0002] “To pump high-rate fracture stimulation with fresh water or brine, a friction reducer is required”. Hydraulic fracturing, [0023] and [0025] comprising friction reducer non-crosslinked polyacrylamide is taught, see claim 8. [0003] Because these friction reducers are typically pumped at low concentrations (0.5 to 2 gpt), the industry perception has been that these friction reducers are causing little or no damage to the formation.

Claim 26. 
Alwattari teaches:
 the alkaline metal silicate may have a molar ratio of silica to metal oxide of 1:1 to 4:1 or 2:1 to about 3.75: 1, see [0061] but does not specifically teach:
wherein the metal silicate is an alkali metal silicate, and wherein the metal silicate has a molar ratio of SiO2:M20 in the range of 2:1 to 2.85:1. [0091].
Applicant’s claimed range falls approximately in the middle of both of the cited ranges of Alwattari. It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to use Applicant’s claimed range of silica/metal silicate ratio as a matter of routine optimization since Alwattari suggests these values and they are approximately midpoint in his suggested ranges and Applicant has not shown that this particular range produces unexpected results of solves any stated problem. 

Response to Arguments
Applicant's arguments filed 1/11/2022 have been fully considered but they are not persuasive. 
Applicant argues “Applicant respectfully asserts that the rejection does not satisfy at least one of the criteria”; alleging the Examiner assumes, a) all claim elements are not shown or b) the rejection  lacks motivation.
Applicant asserts that the prior art does not teach claims 1, 15 and 16 as amended on 1/11/2022:
wherein the fracturing fluid has an increased viscosity of at least 2 times greater when compared to a control fracturing fluid, wherein the control fracturing fluid has an identical composition to the fracturing fluid but does not include the metal silicate and has a viscosity less than 3 cP.
	This limitation describes a comparison between a fluid with and without a metal silicate added. The data shows that adding a metal silicate provides increased viscosity. There are no positive method steps recited. The fluid of Alwattari as modified by Mirakyan would naturally have this increased viscosity because the metal silicate has been added. Remove the metal silicate and it would be expected that the fluid would have a less viscosity.

	Applicant argues there is insufficient motivation to modify the reference or to combine reference teachings. Applicant argues to modify Alwattari would change the principle of operation of this reference leaving it unsatisfactory for its intended purpose.   Applicant concludes that because Alwattari does not teach using friction reducers to actually add them would change the principle of operation. Yes it would. It would improve the operation due to reduced friction. 
Applicant argues that adding friction reducer to Alwattari would render it unsatisfactory because: 
“Alwattari makes clear the intended purpose is to provide "methods and compositions . .. [that] can be used with water having a greater concentration of particular ions dissolved therein and can suffer less or no negative effects from the ions as compared to conventional methods and compositions" or "water having iron ions dissolved therein or a greater concentration of iron ions dissolved therein." Alwattari, Para. 0010. By contrast, Mirakyan is completely silent on his fluids having a greater concentration of ions or iron ions that would be susceptible to negative effects on the viscosity of the fluids. Rather, Mirakyan makes clear that the objective is to break the viscosity. 
Accordingly, the composition of the fluids in Alwattari and Mirakyan are different from each other and specifically formulated for completely different purposes. Because the intended purposes are different and because Alwattari does not teach a friction reducer, more specifically, a non-crosslinked polyacrylamide friction reducer, and Mirakyan does not teach a metal silicate, it would not have been obvious to combine Mirakyan with Alwattari”

In response, the Examiner notes that the comparison of the intended purpose of Mirakyan and Alwattari followed by Applicant’s conclusion that because they are different, that adding a friction reducer to Alwattari is then non obvious is not persuasive because the comparison is not relevant and not the proper analysis for this argument. The fracturing fluid of Alwattari would function just fine with the friction reducer of the second reference. 
Applicant also argues “there is a lack of rationale to substitute the teachings from Mirakyan with the teachings of Alwattari”. Well that is not really what the rejection does. The rejection uses states it is obvious to modify Alwattari and use a friction reducer because the secondary reference teaches these are beneficial agents to use in high rate frac operations. Additionally Alwattari teaches his composition may include any additive commonly used in frac operations. Accordingly there is a very strong motivation.

		FROM PREVIOUS OFFICE ACTIONS

			Declaration Under 37 CFR 1.132 of Tatyana Khamatnurova

Paragraph 5.
Declarant’s opinions do not address any issue of fact or law that may be relevant to the Examiner’s consideration in withdrawing or maintaining the rejection. Applicant’s opinion does not address whether or not the claim limitations are met by the references or whether the obviousness conclusion is valid. The opinion delves into some chemistry that the claimed metal silicate may or may not engage in down hole.  The relevant issue is whether or not Alwattari adds metal silicate to the fracturing fluid. 
Further, Applicant’s opinion lacks any specifics on amounts, molar ratios and other normal chemical kinetic and mechanistic information including thermodynamics to be persuasive. The chemistry argument is that other reactions may occur. However, even if Applicant could bring persuasive chemical arguments, the Examiner’s statement on relevance set forth above would control the issue. 
 
Paragraph 6. 
Declarant’s opinions that “ a metal silicate will chemically interact differently in a fluid containing a non-crosslinked polymer and no cross-linking agent” are noted. However, Applicant’s claims are not limited to a fluid with “no cross-linking agent”. Accordingly this opinion is not seen as commensurate in scope with the claims.  However, even if the claims were amended to recite “no-crosslinking agent”, the opinion is not relevant to the issue because once all of Applicant’s claim limitations are taught or obvious over the prior art. The fact that Alwattari may or may not have added the metal silicate for the same reason as Applicant does not matter. 

Applicant’s arguments of unexpected results are not persuasive.
The data alleging unexpected results is not commensurate with the scope of claims. With reference to the examples shown in FIG 3: there is no indication that the polyacrylamide is “non-crosslinked” as required by the claims. Also, the polyacrylamide is added with “a surfactant package” (whatever that is), and the claims do not require this.  The data is listed at a concentration of 2gpt, and the claims are not so limited; (this may be the surfactant and/or the polyacrylamide”).  Also, FIG 3 only concerns metal silicate in amounts of 1-8 gpt; the claims are not so restricted.  The data requires the base fluid to be 10,000 ppm total dissolved solids, claim 1 allows for up to 300, 000 ppm (i.e. mg/L). (that is a lot of extra ions to react with metal silicates). 
FIG 3 appears to show that there is some difference in viscosity as the concentration of metal silicate increases. Applicant’s conclusion at [0053] “variations in viscosities at three shear rates occurs”. The only conclusion that can be drawn is that adding metal silicate will alter the viscosity of the fluid at different shear rates. Whether a claim of such a scope would be patentable is unknown to the Examiner because he has never examined a claim of such scope. 
FIG 4 and the examples relevant thereto do not show unexpected results. The data appears to show that the type of friction reducer can be chosen based on a desired viscosity. That however is not relevant to any particular claim limitation pending. The data does not show any specifics about what compounds give what viscosity and the data is not commensurate in scope with the pending claims because the metal silicate is only 2 gpt in the data and unlimited in claim 1. 

Applicant request the Examiner to provide support for the official notice taken in claim 2 that the teaching of sea water overlapped Applicant’s claimed TDS concentrations.  In response the Examiner attached to the record a USGS report which states that seawater has a salinity of 35,000 ppm which is equivalent to a TDS of 35,000.




Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 3,920,074 teaches sodium metasilicate in Applicant’s claimed ratio for waterflooding. Fracturing is mentioned in the background. Water injectivity is increased by introducing a small quantity of dilute aqueous solution of alkaline alkali metal silicate through the injection well, and thereafter displacing this solution into the formation with subsequently injected flood water. This treatment emulsifies the oil in the formation adjacent to the well and facilitates its displacement away from the well by the subsequently injected flood water.
U.S. Patent No. 3,777,817 teaches sodium metasilicate as a sacrificial inorganic material is injected through an injection means comprising one or more injection wells, into a subterranean petroleum-containing formation to substantially occupy or cover all potential adsorption sites of the rock within the subterranean formation, thereby reducing the extent of adsorption of the more expensive surfactant injected there-behind.
SU 703654 teaches proppants made of sodium metasilicate.
US PG PUB 2016/0002521 teaches sodium metasilicate for fracturing operations, see [0043].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 /CHARLES R NOLD/Examiner, Art Unit 3674